NO. 12-05-00153-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS

§

IN RE: MICHAEL KENNEDY                         §     ORIGINAL PROCEEDING

§





MEMORANDUM OPINION
PER CURIAM
            On May 2, 2005, relator Michael Kennedy filed his petition for writ of mandamus seeking
an order requiring the Honorable Pam Fletcher, Judge of the 3rd Judicial District Court of Anderson
County, to rule on his original petition for “good conduct time restored” filed in the underlying
proceeding on April 17, 2004.  In response to Kennedy’s mandamus petition, the respondent trial
judge furnished this Court a certified copy of an order dismissing the underlying proceeding for
Kennedy’s failure to comply with sections 14.004 and 14.005 of the Texas Civil Practice and
Remedies Code.  Because the respondent has performed the act that is the object of Kennedy’s
mandamus petition, the petition is denied as moot.

                                                                                                     DIANE DEVASTO 
                                                                                                              Justice


Opinion delivered May 25, 2005.
Panel consisted of Worthen, C.J., Griffith, J. and DeVasto, J.






(PUBLISH)